Exhibit 10.2

BGC HOLDINGS, L.P.

ELEVENTH AMENDMENT

TO AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Eleventh Amendment (this “Eleventh Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”), as amended and restated
as of March 31, 2008, and as further amended effective as of March 1,
2009, August 3, 2009, January 1, 2010, August 6, 2010, December 31,
2010, March 15, 2011, September 9, 2011, December 17, 2012, November 6, 2013 and
May 9, 2014 (as amended, the “Agreement”), is executed as of November 4, 2015
and is effective as of October 1, 2015.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement; and

WHEREAS, this Eleventh Amendment has been approved by each of the General
Partner and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Eleventh Amendment:

Section 1. Creation and Description of NREUs, NPREUs, NLPUs, NPLPUs, and NPPSUs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof, there are
hereby created new classes of Units in the Partnership designated as follows:

 

  (i) NREUs are considered Working Partner Units designated as NREUs;

 

  (ii) NPREUs are considered Working Partner Units designated as NPREUs;

 

  (iii) NLPUs are considered Working Partner Units designated as NLPUs and can
only be awarded to members or holders of BGC Services (Holdings) LLP or such
other equivalent partnerships or entities to which partnership or similar awards
are made to financial services, real estate or other employees, brokers or
consultants employed by BGC Partners, Inc. or its affiliates or their affiliates
from time to time (collectively, the “UK Services Entities”);

 

  (iv) NPLPUs are considered Working Partner Units designated as NPLPUs, can
only be awarded to members or holders of UK Services Entities; and

 

  (v) NPPSUs are considered Working Partner Units designated as NPPSUs;

The definition of “Working Partner Unit” is hereby amended and restated as
follows:

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Matching Grant Units, Restricted Partnership Units, PSUs, PSIs,
AREUs, ARPUs, APSUs, APSIs, PSEs, LPUs, PPSUs, PPSIs, PPSEs, PLPUs, APPSUs,
APPSIs, APPSEs, PREUs, PRPUs, APREUs, APRPUs, NPSUs, NPPSUs, NREUs, NPREUs,
NLPUs and NPLPUs) designated as a Working Partner Unit in accordance with the
terms of this Agreement.



--------------------------------------------------------------------------------

All references to “BGC Services (Holdings) LLP” in the Agreement or any
amendments thereto shall be replaced with references to “UK Services Entities.”

NREUs shall be a separate class of units and otherwise identical in all respects
to REUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) they shall not be eligible for the allocation of any items of income,
gain, loss or deductions of the Partnership and Section 5.04 shall not apply to
the NREUs; and (iv) Section 6.01 shall not apply to the NREUs. On terms and
conditions determined by the General Partner in its sole discretion or as
otherwise set forth in the written documentation applicable to such units, NREUs
may be converted into REUs, which conversion may be set forth in a written
vesting schedule. Upon, and subsequent to, any such conversion of NREUs, such
Units shall be treated for all purposes under this Agreement as REUs.

NPREUs shall be a separate class of units and otherwise identical in all
respects to PREUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) they shall not be eligible for the allocation of any items of
income, gain, loss or deductions of the Partnership and Section 5.04 shall not
apply to the NPREUs; and (iv) Section 6.01 shall not apply to the NPREUs. On
terms and conditions determined by the General Partner in its sole discretion or
as otherwise set forth in the written documentation applicable to such units,
NPREUs may be converted into PREUs, which conversion may be set forth in a
written vesting schedule. Upon, and subsequent to, any such conversion of
NPREUs, such Units shall be treated for all purposes under this Agreement as
PREUs.

NLPUs shall be a separate class of units and otherwise identical in all respects
to LPUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) they shall not be eligible for the allocation of any items of income,
gain, loss or deductions of the Partnership and Section 5.04 shall not apply to
the NLPUs; and (iv) Section 6.01 shall not apply to the NLPUs. On terms and
conditions determined by the General Partner in its sole discretion or as
otherwise set forth in the written documentation applicable to such units, NLPUs
may be converted into LPUs, which conversion may be set forth in a written
vesting schedule. Upon, and subsequent to, any such conversion of NLPUs, such
Units shall be treated for all purposes under this Agreement as LPUs.

NPLPUs shall be a separate class of units and otherwise identical in all
respects to PLPUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) they shall not be eligible for the allocation of any items of
income, gain, loss or deductions of the Partnership and Section 5.04 shall not
apply to the NPLPUs; and (iv) Section 6.01 shall not apply to the NPLPUs. On
terms and conditions determined by the General Partner in its sole discretion or
as otherwise set forth in the written documentation applicable to such units,
NPLPUs may be converted into PLPUs, which conversion may be set forth in a
written vesting schedule. Upon, and subsequent to, any such conversion of
NPLPUs, such Units shall be treated for all purposes under this Agreement as
PLPUs.

NPPSUs shall be a separate class of units and otherwise identical in all
respects to PPSUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) they shall not be eligible for the allocation of any items of
income, gain, loss or deductions of the Partnership and Section 5.04 shall not
apply to the NPPSUs; and (iv) Section 6.01 shall not apply to



--------------------------------------------------------------------------------

the NPPSUs. On terms and conditions determined by the General Partner in its
sole discretion or as otherwise set forth in the written documentation
applicable to such units, NPPSUs may be converted into PPSUs, which conversion
may be set forth in a written vesting schedule. Upon, and subsequent to, any
such conversion of NPPSUs, such Units shall be treated for all purposes under
this Agreement as PPSUs.

Section 2. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partners (by affirmative vote of a
Majority in Interest), to make such other amendments to the Agreement as are
necessary or appropriate to give effect to the intent of this Eleventh
Amendment, including, without limitation, to amend the Table of Contents or to
reflect this Eleventh Amendment in an Amended and Restated Agreement of Limited
Partnership (and to further amend and/or restate such Amended and Restated
Agreement of Limited Partnership to reflect this Eleventh Amendment to the
extent necessary or appropriate as determined by the General Partner).

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and CEO CANTOR FITZGERALD, L.P., as
the sole Exchangeable Limited Partner By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and CEO

[Signature Page to the Eleventh Amendment, executed as of November 4, 2015 and
effective as of October 1, 2015, to the Agreement of Limited Partnership of BGC
Holdings, L.P., dated March 31, 2008, and as further amended]